 



Exhibit 10.3
EXECUTION COPY
REAFFIRMATION OF SECURITY DOCUMENTS AND FIRST
AMENDMENT TO FIRST LIEN SECURITY AGREEMENT
     THIS REAFFIRMATION OF SECURITY DOCUMENTS AND FIRST AMENDMENT TO FIRST LIEN
SECURITY AGREEMENT, dated as of February 15, 2007 (this “Amendment”), is made by
ZIFF DAVIS MEDIA INC., a Delaware corporation (the “Company”), each of the
entities listed on the signature page hereto as Guarantors (the “Guarantors,”
and together with the Company, each a “Grantor” and, collectively, the
“Grantors”) and U.S. BANK NATIONAL ASSOCIATION as “Collateral Trustee” (the
“Collateral Trustee”) under the Collateral Trust Agreement (as defined below).
WITNESSETH:
     WHEREAS, pursuant to the Indenture, the Grantors (other than the Company)
will guarantee payment of all Secured Obligations (as defined in the Collateral
Trust Agreement).
     WHEREAS, the Indenture and the Collateral Trust Agreement contemplate that
all First Lien Obligations (as defined in the Collateral Trust Agreement) will
be secured Equally and Ratably (as defined in the Collateral Trust Agreement) by
Liens (as defined in the Collateral Trust Agreement) on all present and future
Collateral (as defined in the Security Agreement).
     WHEREAS, pursuant to the terms of that certain Note Purchase Agreement
dated as of the date hereof by the Company as “Issuer” thereunder, each of the
entities parties thereto as “Guarantors” thereunder, and each of the entities
parties thereto as “Purchasers” thereunder (the “Note Purchase Agreement”), the
Company is issuing certain Notes (collectively, the “NPA Notes”) to such
Purchasers.
     WHEREAS, it is a condition to the closing under the Note Purchase Agreement
that the Grantors and the Collateral Trustee enter into this Amendment.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, each Grantor and the Collateral
Trustee agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in Note Purchase Agreement.
     “Collateral Trust Agreement” means the Collateral Trust Agreement, dated as
of April 22, 2005, among the Company, the other Grantors, U.S. Bank National
Association as trustee under the Indenture, the Collateral Trustee and any other
Secured Debt Representative from time





--------------------------------------------------------------------------------



 



to time party thereto, as such agreement may be amended, modified or
supplemented from time to time.
     “Copyright Agreement” means the First Lien Copyright Security Agreement,
dated as of April 22, 2005, among the Company, the Guarantors party thereto, the
other grantors party thereto from time to time and the Collateral Trustee, as
such agreement may be amended, modified or supplemented from time to time.
     “Indebtedness” is defined in the Collateral Trust Agreement.
     “Note Document” is defined in the Collateral Trust Agreement.
     “Obligations” is defined in the Collateral Trust Agreement.
     “Patent Agreement” means the First Lien Patent Security Agreement, dated as
of February ___, 2007, among the Company, the Guarantors party thereto, the
other grantors party thereto from time to time and the Collateral Trustee, as
such agreement may be amended, modified or supplemented from time to time.
     “Security Agreement” means the First Lien Security Agreement, dated as of
April 22, 2005, among the Company, the Guarantors, the other grantors party
thereto from time to time and the Collateral Trustee, as such agreement may be
amended, modified or supplemented from time to time.
     “Security Documents” is defined in the Collateral Trust Agreement.
     “Trademark Agreement” means the First Lien Trademark Security Agreement,
dated as of April 22, 2005, among the Company, the Guarantors party thereto, the
other grantors party thereto from time to time and the Collateral Trustee, as
such agreement may be amended, modified or supplemented from time to time.
     SECTION 1.2. Other Definitions. Terms for which meanings are provided in
the Security Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Amendment with such meanings.
ARTICLE II
AMENDMENTS TO SECURITY AGREEMENT
     Effective on (and subject to the occurrence of) the Amendment Effective
Date, the provisions of the Security Agreement referred to below are hereby
amended in accordance with this Article II. Except as expressly so amended, the
Security Agreement shall continue in full force and effect in accordance with
its terms.
     SECTION 2.1. Amendment to Section 1(a) of the Security Agreement is hereby
amended as follows:

2



--------------------------------------------------------------------------------



 



          (a) Section 1(a) of the Security Agreement is hereby amended by
inserting the following definitions in the appropriate alphabetical order:
     “First Amendment” means the Reaffirmation of Security Documents and First
Amendment to First Lien Security Agreement, dated as of February [___], 2007,
among the Company, the other Grantors party thereto and the Collateral Trustee.
     “First Amendment Effective Date” shall have the meaning provided in the
First Amendment.
     “Note Purchase Agreement” means the Note Purchase Agreement, dated as of
February ___, 2007, among the Company, the entities parties thereto as
“Guarantors”, and the entities parties thereto as “Purchasers”, as such
agreement may be amended, modified or supplemented from time to time.
          (b) Each of the following defined terms set forth in Section 1(a) of
the Security Agreement is deleted and replaced in its entirety to read in its
entirety as follows:
     ““Capital Stock” shall have the meaning set forth for such term in the
Indenture or the Note Purchase Agreement.”
     ““Event of Default” shall mean an “Event of Default” as defined in the
Indenture or the Note Purchase Agreement.”
     ““Guarantors” means each of:
          (1) Ziff Davis Publishing Holdings Inc., Ziff Davis Publishing Inc.,
Ziff Davis Development Inc. and Ziff Davis Internet Inc; and
          (2) any other Domestic Subsidiary of Ziff Davis that executes a Note
Guarantee in accordance with the provisions of the Indenture or the Note
Purchase Agreement, and their respective successors and assigns, in each case,
until the Note Guarantee of such Person has been released in accordance with the
provisions of the Indenture or the Note Purchase Agreement (as applicable).”
     SECTION 2.2. Amendment to Section 4. Section 4 of the Security Agreement is
hereby amended as follows:
          (a) Section 4(a)(ii)(2) of the Security Agreement is hereby amended by
inserting “or the Note Purchase Agreement” immediately after the words “the
Indenture” appearing therein; and
          (b) Section 4(c)(i)(4) of the Security Agreement is hereby amended by
inserting “and the Note Purchase Agreement” immediately after the words “the
Indenture” appearing therein.
     SECTION 2.3. Amendment to Section 8. Clause 2 of the second paragraph of
Section 8 of the Security Agreement is hereby amended in its entirety to read as
follows:

3



--------------------------------------------------------------------------------



 



          “as to any Collateral that is sold, transferred or otherwise disposed
of by the Company or any other Pledgor to a Person that is not (either before or
after such sale, transfer or disposition) the Company or a Restricted Subsidiary
of Ziff Davis in a transaction or other circumstance that complies with the
“Asset Sale” provisions of the Indenture and the Note Purchase Agreement and is
permitted by all of the other Secured Debt Documents, at the time of such sale,
transfer or other disposition or to the extent of the interest sold, transferred
or otherwise disposed of; provided that the collateral trustee’s Liens upon the
Collateral will not be released if the sale or disposition is subject to
Section 5.01 of the Indenture or Section 6.01 of the Note Purchase Agreement;”
     SECTION 2.4. Amendment to Section 9. The second, third and fourth
paragraphs of Section 9 of the Security Agreement are hereby deleted and
replaced in their entirety to read in their entirety as set forth below:
          “Subject to subsections (b) and (c) of Section 10.03 of the Indenture
and subsections (b) and (c) of Section 11.04 of the Note Purchase Agreement,
Collateral may be released from the Lien and security interest created by the
Security Agreements at any time or from time to time in accordance with the
provisions of the Security Agreements. In addition, upon the request of the
Company pursuant to an Officers’ Certificate certifying that all conditions
precedent hereunder have been met and stating whether or not such release is in
connection with an Asset Sale and (at the sole cost and expense of the Company)
the Collateral Trustee will release Collateral that is sold, conveyed or
disposed of in compliance with the provisions of each of the Indenture and the
Note Purchase Agreement; provided that if such sale, conveyance or disposition
constitutes an Asset Sale, the Company will apply the Net Proceeds in accordance
with Section 4.10 of the Indenture and Section 5.10 of the Note Purchase
Agreement. Upon receipt of such Officers’ Certificate the Collateral Trustee
shall execute, deliver or acknowledge any necessary or proper instruments of
termination, satisfaction or release to evidence the release of any Collateral
permitted to be released pursuant to the Indenture, the Note Purchase Agreement
or the Security Agreements.
          (i) No Collateral may be affirmatively released from the Lien and
security interest created by the Security Agreements pursuant to the provisions
of the Security Agreements unless the certificate required Section 10.06 of the
Indenture and Section 11.03 of the Note Purchase Agreement has been delivered to
the Collateral Trustee.
          (ii) At any time when a Default or Event of Default has occurred and
is continuing and the maturity of the Notes or the “Notes” issued pursuant to
the Note Purchase Agreement has been accelerated (whether by declaration or
otherwise) and the Trustee or holders of a majority in principal amount of the
“Notes” issued pursuant to the Note Purchase Agreement has delivered a notice of
acceleration to the Collateral Trustee, no release of Collateral pursuant to the
provisions of the Security Agreements will be effective as against the Holders
of Notes or holders of the “Notes” issued pursuant to the Note Purchase
Agreement.”
     SECTION 2.5. Schedules. The Schedules to the Security Agreement and each of
the Trademark Security Agreement and the Copyright Security Agreement are hereby
updated as attached as Schedules to this Amendment.

4



--------------------------------------------------------------------------------



 



ARTICLE III
ACKNOWLEDGEMENTS
     SECTION 3.1. Acknowledgements. The Company and each of the Guarantors
hereby acknowledges and agrees, for the benefit of the Collateral Trustee and
the holders of the NPA Notes, to the following:
          (a) The Indebtedness under the Note Purchase Agreement and the NPA
Notes constitutes “First Lien Debt” under and for all purposes of the Security
Agreement, the Copyright Agreement, the Trademark Agreement, the Patent
Agreement, the Collateral Trust Agreement and all other Security Documents;
          (b) The Indebtedness and other Obligations under the Note Purchase
Agreement and the NPA Notes constitute “First Lien Obligations” under and for
all purposes of the Security Agreement, the Copyright Agreement, the Trademark
Agreement, the Patent Agreement, the Collateral Trust Agreement and all other
Security Documents;
          (c) The Liens on the Collateral created by the Security Agreement, the
Copyright Agreement, the Trademark Agreement, the Patent Agreement, the
Collateral Trust Agreement and all other Security Documents (x) secure the
Indebtedness and other Obligations under the Note Purchase Agreement and the NPA
Notes, and (y) secure the Indebtedness and other Obligations under the Note
Purchase Agreement and the NPA Notes Equally and Ratably with the Indebtedness
and other Obligations under the Indenture and the Notes issued thereunder; and
          (d) The Administrative Agent constitutes a “First Lien Representative”
under and for all purposes of the Security Agreement, the Copyright Agreement,
the Trademark Agreement, the Patent Agreement, the Collateral Trust Agreement
and all other Security Documents.
ARTICLE IV
CONDITIONS TO EFFECTIVENESS
     This Amendment and the amendments, acknowledgements and other provisions
contained herein shall become effective on the date (the “Amendment Effective
Date”) when the Administrative Agent shall have received counterparts hereof
executed on behalf of the Company, the other Grantors and the Collateral
Trustee.
ARTICLE V
MISCELLANEOUS
     SECTION 5.1. Cross-References. References in this Amendment to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Amendment.

5



--------------------------------------------------------------------------------



 



     SECTION 5.2. Note Document Pursuant to Security Agreement. This Amendment
is a Note Document executed pursuant to the Collateral Trust Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Security
Agreement and the other Security Documents, as amended hereby.
     SECTION 5.3. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SECTION 5.4. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
     SECTION 5.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
     SECTION 5.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Security Agreement, the Copyright
Agreement, the Trademark Agreement, the Collateral Trust Agreement and the other
Note Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Security Agreement or any other Note Document, or any right or
remedy thereunder. Each of the Grantors hereby confirms, reaffirms and ratifies
each of their obligations set forth in the Security Agreement, the Copyright
Agreement, the Trademark Agreement, the Collateral Trust Agreement and the other
Note Documents, each as amended hereby.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

              COMPANY:
 
            ZIFF DAVIS MEDIA INC.
 
       
 
  By:    
 
       
 
      Title:
 
            ZIFF DAVIS PUBLISHING HOLDINGS INC.
 
       
 
  By:    
 
       
 
      Title:
 
            ZIFF DAVIS PUBLISHING INC.
 
       
 
  By:    
 
       
 
      Title:
 
            ZIFF DAVIS DEVELOPMENT INC.
 
       
 
  By:    
 
       
 
      Title:
 
            ZIFF DAVIS INTERNET INC.
 
       
 
  By:    
 
       
 
      Title:

7



--------------------------------------------------------------------------------



 



              U.S BANK NATIONAL ASSOCIATION, as Collateral Trustee  
 
  By:    
 
       
 
      Title:

8